                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

MICHAEL THOMAS COX,                              )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           )      CIVIL ACTION NO. 1:19-CV-941-WHA
                                                  )
HOUSTON COUNTY, et al.,                          )
                                                 )
            Defendants.                          )


                                            ORDER

         This case is before the court on a Recommendation of the Magistrate Judge entered on

February 7, 2020. Doc. 4. There being no timely objections filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

         ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

         Final Judgment will be entered separately.

         Done, this 27th day of February 2020.



                                         /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
